Citation Nr: 1441824	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  07-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to February 4, 2010, and in excess of 20 percent as of February 4, 2010, a lumbosacral spine disability.

2.  Entitlement to a total disability rating based on individual unemployment due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2004 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for lumbosacral degenerative disc disease with an initial 0 percent rating.  The case has since been transferred to the RO in Detroit, Michigan.

During the pendency of the appeal, a May 2007 rating decision granted a higher initial rating of 10 percent for lumbosacral degenerative disc disease, effective May 18, 2006, the date service connection was established.  A February 2011 rating decision granted a disability rating of 20 percent effective February 4, 2010.  As those higher ratings do not constitute a grant of the full benefit sought on appeal, the Veteran's claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, during the pendency of the appeal, an August 2014 rating decision granted service connection for a sciatic nerve disability in association with his service connected low back condition effective July 25, 2014.  Therefore, the Veteran has been granted full benefits sought on appeal and the issue of service connection for that disability is no longer before the Board.

In November 2013, the Board remanded this appeal for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

VA must address the issue of entitlement to a TDIU in increased rating claims when the issue of unemployability is raised by the Veteran or by the record.  Here, the Veteran raised the issue of TDIU in the July 2007 substantive appeal.  Therefore, the Board has jurisdiction over the Veteran's TDIU claim and that issue is before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

FINDINGS OF FACT

1.  Prior to February 4, 2010, the Veteran's lumbosacral degenerative disc disease was manifested by pain and limited of motion with no evidence of incapacitating episodes and no evidence of limitation of motion to the extent to warrant any higher rating even on repetitive use testing.

2.  As of February 4, 2010, the Veteran's lumbosacral degenerative disc disease was manifested by pain and limited of motion with no evidence of forward flexion limited to 30 degrees or less, there was no evidence of incapacitating episodes or favorable ankylosis. 

3.  The medical and other evidence of record demonstrates that the Veteran's service connected disabilities do not make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to February 4, 2010, have not been met for lumbosacral degenerative disc disease.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.21, 4.71a, Diagnostic Codes 5003, 5242 (2013).

2.  The criteria for a rating in excess of 20 percent beginning on February 4, 2010 have not been met for lumbosacral degenerative disc disease.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.21, 4.71a, Diagnostic Codes 5003, 5242 (2013).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in May 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in April 2006, February 2010, June 2011, and July 2014.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 
In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The Veteran asserts that the symptoms of his lumbosacral degenerative disc disease warrant an initial rating in excess of 10 percent prior to February 4, 2010, and in excess of 20 percent rating as of February 4, 2010.  

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2013).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2013).  

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2013).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2013). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2013).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2013).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The RO has rated the Veteran's back disability under Diagnostic Code 5242 for degenerative arthritis of the spine.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2013).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  The evidence shows that there is not involvement of degenerative arthritis of two or more major joints or groups of minor joints as shown by X-ray evidence.  Also, a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

From May 18, 2006, to February 4, 2010

An April 2006 VA examination report shows that the Veteran reported back pain that onset in 2004 with a lifting injury.  He reported that the back pain manifested daily, characterized by aching and stiffness, and became a sharp pain with movement.  The Veteran noted no incapacitation and was put on profile during active duty service with no permanent course because of back pain.  He reported that he was able to perform the usual activities of daily living and was able to use the bathroom without impediment from back pain.  Physical examination showed a normal posture and gait.  The Veteran's spine showed a normal curvature and symmetry.  Range of motion of the thoracolumbar spine was shown to 90 degrees of forward flexion, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and rotation is 30 degrees bilaterally.  The Veteran showed no objective painful motion.  There were no additionally limitations with repetitive movement during physical examination as related to pain, fatigue, incoordination weakness or lack of endurance.  The VA examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine.

A November 2006 VA treatment record notes that the Veteran had an incident of incontinence of stool with a back spasm.

The Veteran's lumbar spine disability was rated at 10 percent from May 18, 2006 to February 4, 2010 under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013), which also applies the General Rating Formula discussed above.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating may also be warranted if the evidence shows incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a (2013)(20 percent).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013).

Based on the evidence of record, the Board finds that the lumbar spine disability does not warrant a rating in excess of 10 percent during prior to February 4, 2010.  Specifically, the evidence shows that at no time between May 18, 2006, and February 4, 2010, has the Veteran's thoracolumbar spine been limited to forward flexion less than 60 degrees or a combined range of motion less than 120 degrees.  Specifically, at the April 2006 VA examination, the Veteran achieved forward flexion of 90 degrees and a combined range of motion for the thoracolumbar spine of 240 degrees.  Also, at no time, did the Veteran have any guarding severe enough to result in an abnormal gait or abnormal spine contour.  

Finally, the Board notes that there is no mention of, or medical or lay evidence of physician prescribed bed rest for the Veteran associated or due to the lumbar spine disability.  Thus, the Board finds that there is no evidence of any incapacitating episodes and therefore Diagnostic Code 5243 is not applicable.  

While the Veteran reported an incident of bowel dysfunction associated with the low back disability, there was no objective evidence of a persistent chronic dysfunction that would be a ratable disability.  Therefore, the Board finds that a separate rating for a bowel condition associated with the Veteran's service connected low back disability is not warranted.

The Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for a lumbar spine disability from May 18, 2006, to February 4, 2010, even accounting for additional functional limitation due to factors such as pain, weakness, fatigability, or loss of endurance.  Therefore, the claim for increase prior to February 4, 2010, is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of February 4, 2010

A February 2010 VA examination report shows that the Veteran reported pain in his lower back with an intensity of 1 or 2 out of 10.  He described the pain as sharp with an intensity of 4 to 5 out of 10 with no additional limitations during flare ups.  The Veteran reported that his activities of daily living were limited in that he had some difficulty carrying his backpack or sitting for a long period of time.  He reported that during his current occupation he stepped down from his truck and had a back pain that caused him to go to the hospital.  He spent the night in a hotel and returned to work the next day.  His bowel functions were noted as normal and he reported no excruciating low back pain.  Physical examination of the Veteran's spine showed normal lumbar lordosis, good muscle tone, no spasms or atrophy, and no scoliosis.  Range of motion showed lumbar flexion to 40 degrees with pain noted at 40 degrees, extension to 15 degrees with pain noted at 15 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  X-rays of the lumbosacral spine showed no evidence of a degenerative condition.  The VA examiner diagnosed the Veteran with a chronic lumbar strain with limited motion with no evidence of degenerative disc disease.  The VA examiner noted that there was no additional range of motion due to pain, fatigue, or lack of endurance on repetitive use testing.

A June 2011 VA examination report shows that the Veteran reported lower back pain at a constant intensity of 4 or 5 out of 10.  He reported that his work was affected by his low back disability but his activities of daily living were unaltered.  The Veteran worked as a truck driver and reported difficulty driving.  Repetitive use increased his back pain but he reported no history of excruciating back pain during the last 12 months.  The Veteran reported no complaints of bladder or bowel functioning.  The Veteran reported that after separation from service he participated in different occupations including a truck driver.  Physical examination revealed a normal lumbar lordosis, good muscle tone, and no spams.  Range of motion testing showed extension to 25 degrees with pain, flexion to 50 degrees with pain, bilateral flexion to 30 degrees without pain, and bilateral rotation to 20 degrees without any pain.  Both lower limbs were negative for any neurological deficiency.  X-rays taken of the lumbosacral area showed mild degenerative changes.  The VA examiner opined that the Veteran's current degenerative disc disease did not impact his daily activities of living or occupation.  The VA examiner reported the symptomatology of the Veteran's low back condition was mild and resulted in adequate range of motion without any neurological deficiencies.  Also noted by the VA examiner was the report of fecal incontinence by the Veteran, but the examiner found that there were no current bowel problems and that the Veteran stated that he only had a temporary bowel issue that was no longer present.  The VA examiner reported that there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the spine, and that there were no reports of episodes of excruciating low back pain during the last 12 months.

A July 2014 VA examination report shows that the Veteran was diagnosed with degenerative arthritis of the spine.  The VA examiner noted that the Veteran recently graduated from college and was currently enrolled in a Master's degree program.  The Veteran reported that he walked across campus and sat for extended periods of time with no flare ups or radicular symptoms.  He also reported that he was interviewing for an internship that would allow him to work in an office setting.  The Veteran reported that he did not experience any flare-ups that impacted the functioning of his thoracolumbar spine.  Range of motion testing showed forward flexion to 80 degrees with painful motion noted at 75 degrees, extension to 25 degrees with pain noted at 25 degrees, right lateral flexion was to 20 degrees with pain noted at 20 degrees, left lateral flexion was to 30 degrees with pain noted at 30 degrees, and bilateral rotation was to 25 degrees with pain noted at 25 degrees.  Range of motion on repetitive use with 3 repetitions was measured with no additional limitation of motion of the thoracolumbar spine.  The VA examiner reported that the Veteran experienced functional impairment of the thoracolumbar spine which manifested in less movement than normal and pain on movement.  Pain on palpation was noted on the paraspinal muscles.  Physical examination showed no abnormal gait or abnormal spinal contour.  The examiner noted that the Veteran did not have ankylosis of the spine.  Also noted was that the Veteran did not display any other neurologic abnormalities or findings related to the low back condition such as bowel or bladder problems.  The Veteran was assessed with no intervertebral disc syndrome of the thoracolumbar spine.  The examiner reported that the Veteran's thoracolumbar spine condition did not impact his ability to work and that he had no flare ups.  The examiner also opined that the Veteran's low back condition did not limit or prevent him from obtaining and maintaining substantially gainful employment.  The Veteran exhibited minimal objective abnormalities and no significant abnormalities during previous examinations.  The examiner continued by adding that the Veteran reported that he walked across campus, sat for long periods time studying or in class and was interviewing for an internship that would require him to work daily and attend school.  The examiner noted that the Veteran completed the above mentioned activities without flare ups or a significant increase in back pain.  

In a February 2011, rating decision, the disability rating for the Veteran's low back disability was increased to 20 percent, effective February 4, 2010.  A higher 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2013).  Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2013).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating may also be warranted if the evidence shows incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a (2013) (40 percent).  

Based on the evidence of record the Board finds that the Veteran's low back disability does not warrant a rating in excess of 20 percent since February 4, 2010.  Specifically, range of motion testing performed did not show an occasion where thoracolumbar flexion was limited to any more than 40 degrees, which was shown in February 2010, even when considering the impact of pain limiting his range of motion.  Therefore, the Board finds that at no time has the Veteran's thoracolumbar spine been shown to be limited to forward flexion of 30 degrees or less and, obviously, ankylosis was not shown.  While the medical evidence does show pain and some limited range of motion due to pain, that limitation does not limit the Veteran's thoracolumbar forward flexion to 30 degrees or less, nor are there other factors of functional limitation that limit thoracolumbar flexion to the equivalent of 30 degrees or less.  Rather, joint pain alone, including pain throughout the entire range of motion, but without evidence of decreased functioning ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Finally, the Veteran has not indicated that he was on prescribed bed rest during the period on appeal.  

Thus, the Board finds that the preponderance of the evidence is against an assignment of a rating in excess of 20 degrees for the Veteran's lumbar spine disability since February 4, 2010.  Therefore, the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain, numbness, and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification or diagnosis of a spinal disability and the determination of the range of motion of the spine requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's intervertebral disc syndrome has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that medical evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.  

The Board has also considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2013). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that all of the experienced symptoms of the Veteran's low back disability are contemplated by the schedular criteria.  38 C.F.R. §§ 4.71a, 4.124a (2013).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has reported pain and reduced range of motion concerning his back.  Examiners have conducted examinations of the Veteran's spine and reported range of motion and observable pain indications.  38 C.F.R. § 4.71a, 4.124a (2013).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings, specifically, his spine has no ankylosis.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2013). 

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  Service connection is currently in effect for lumbosacral degenerative disc disease, rated 20 percent; gastroesophageal reflux disease (GERD), rated 10 percent; and a sciatic nerve disability associated with lumbosacral degenerative disc disease, rated 10 percent; resulting in a combined 40 percent service-connected disability rating.  Thus, the Veteran does not meet the minimum percentage requirements, set forth in 38 C.F.R. §4.16(a) (2013), for consideration of a TDIU.  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a), the case may be referred to appropriate VA officials for consideration of assignment of a TDIU rating.  38 C.F.R. § 4.16(b) (2013).

During the appeal, the Veteran was employed as a truck driver off and on, but according to the Veteran's reports he has recently graduated college and is pursuing a Masters degrees.  During the July 2013 VA examination, the Veteran stated that he was attending college and was studying in a Master's degree program.  He reported that he walked across campus, and sat long periods of time in class and studying with no reports of lower back pain.  

The Board does not doubt that the Veteran's service-connected disabilities, which combine to a 40 percent rating, cause the Veteran some occupational impairment. However, there is a lack of evidence showing that there are circumstances that place him in a different category to warrant entitlement to a TDIU.  The medical evidence does not show that the Veteran's service-connected disabilities render him unemployable.  While the February 2010 VA examiner noted that the Veteran's low back condition caused pain when sitting for long periods and difficulty in carrying a back pack, it was not reported that affected the Veteran's employment.  Also of note is the June 2011 VA examination report where the Veteran reported that his back pain made driving difficult as he was employed as a truck driver at the time.  However, it was not reported that the Veteran could not work as a truck driver.  More importantly, the most recent July 2014 VA examination report clearly showed that the Veteran's low back disability did not affect his ability to go to class, study, or pursue an internship that required the Veteran to sit for long periods of time.  The examiner stated that the Veteran's lower back condition would not affect his ability to work or preclude the Veteran from substantially gainful employment.  The Board finds that the Veteran has not presented any evidence that any one of his service connected disabilities alone or all of them in the aggregate prevents him from gaining and maintaining substantially gainful employment.

Thus, while the Board has considered the Veteran's assertions in this appeal, there is no medical evidence indicating that the service-connected disabilities renders the Veteran unable to obtain or retain substantially gainful employment.  The preponderance of the evidence of record is against that claim.  Therefore, the Board must conclude that the criteria for invoking the procedures of 38 C.F.R. 4.16(b), for assignment of a TDIU are not met.  Therefore, referral of the TDIU claim for extra-schedular consideration is not warranted.  As the preponderance of the evidence is against the claim for TDIU, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER


Entitlement to an initial rating in excess of 10 percent prior to February 4, 2010, and in excess of 20 percent as of February 4, 2010, for lumbosacral degenerative disc disease is denied.

Entitlement to a total disability rating based on individual unemployment due to service-connected disabilities (TDIU) is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


